USDC SDNY          Case        1:19-cr-00862-VEC Document 528 Filed 09/03/21 Page 1 of 3
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:           S KADDEN , A RPS , S LATE , M EAGHER & F LOM                      LLP
                                                    ONE MANHATTAN WEST
                                                                                                        FIRM/AFFILIATE OFFICES
                                                    NEW YORK, NY 10001

    MEMO ENDORSED
                                                                                                                  -----------
                                                                ________                                      BOSTON
                                                                                                             CHICAGO
                                                        TEL: (212) 735-3000                                  HOUSTON
                                                        FAX: (212) 735-2000                                LOS ANGELES
                                                                                                            PALO ALTO
                                                          www.skadden.com                                WASHINGTON, D.C.
       DIRECT DIAL                                                                                          WILMINGTON
                                                                                                                  -----------
     212-735-2995
                                                                                                                  BEIJING
       DIRECT FAX
                                                                                                                BRUSSELS
     917-777-2995                                                                                              FRANKFURT
       EMAIL ADDRESS                                                                                           HONG KONG
     JOCELYN.STRAUBER@SKADDEN.COM                                                                                LONDON
                                                                                                                 MOSCOW
                                                                                                                  MUNICH
                                                                                                                   PARIS
                                                                                                               SÃO PAULO
                                                                           September 2, 2021                      SEOUL
                                                                                                                SHANGHAI
                                                                                                               SINGAPORE
                                                                                                                   TOKYO
                                                                                                                 TORONTO




                       BY ECF

                       The Honorable Valerie E. Caproni
                       United States District Judge
                       U.S. District Court
                       Southern District of New York
                       40 Foley Square
                       New York, NY 10007

                              Re:     United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                       Dear Judge Caproni:

                                       I write on behalf of my client, Deeshuntee Stevens, to respectfully
                       request permission for Mr. Stevens to travel from Rochester, NY, to New York City,
                       on September 3, to spend Labor Day weekend with his daughters. If granted
                       permission, Mr. Stevens would travel by bus to and from New York City, leaving
                       Rochester in the evening of September 3 and arriving in New York City in the early
                       morning hours of September 4. He would spend the night of September 4 at a hotel
                       in the Bronx near the home of Melissa Blondet, one of the co-signors for Mr.
                       Stevens’ bond and the mother of Mr. Stevens’ two youngest daughters. He would
                       then return to Rochester from New York City on the night of September 5.

                                        Mr. Stevens would spend the days of September 4 and 5 at the home
                       of Ms. Blondet and at a park nearby her home for a barbeque. In addition to Mr.
                       Stevens, there will be five attendees at the gathering at Ms. Blondet’s residence and
                       the park, all of whom reside in the same household and are fully vaccinated and/or at
                       low risk for severe COVID-19 disease, including: Mr. Stevens’ two daughters, who
                       are thirteen and eight years old; Ms. Blondet, with whom Mr. Stevens maintains a
    Case 1:19-cr-00862-VEC Document 528 Filed 09/03/21 Page 2 of 3


Hon. Valerie E. Caproni
September 2, 2021
Page 2



close relationship; and Ms. Blondet’s two other children, a nineteen-year-old
daughter and a two-year-old son.

                Both the gathering at Ms. Blondet’s home and at the nearby park are
consistent with New York State’s rules with respect to gatherings at private
residences and small gatherings in outdoor settings.1 As well, as Mr. Stevens is fully
vaccinated, his participation in these gatherings would be consistent with current
CDC guidelines, which permit fully vaccinated people to “resume activities that
[they] did prior to the pandemic.”2

                The office of Pretrial Services has informed us that it opposes Mr.
Stevens’ request, noting that Pretrial Services “opposes social leave requests as well
as overnight requests for defendants subject to home detention.” We recently
informed the United States Attorney’s Office of Mr. Stevens’ request and have not
yet received a response.

                As the Court is aware, on June 10, 2021, Mr. Stevens pled guilty
before your Honor to conspiring to distribute heroin and fentanyl in violation of 21
U.S.C. §§ 841(b)(1)(B) and 846. Your Honor permitted Mr. Stevens to remain on
bail on the same conditions of release initially imposed on August 21, 2020. Those
conditions include: (1) a $100,000 personal recognizance bond, signed by Mr.
Stevens and co-signed by three financially responsible persons; (2) home detention
with electronic monitoring, except to attend work, to seek employment (with
agreement of the office of Pretrial Services as to the specifics), and for medical visits
and legal visits, at the Rochester, New York home of Jesseivett Orta, a close family
friend serving as third-party custodian; and (3) travel restricted to the state of New
York.

               As the Court is also aware, Mr. Stevens has traveled to New York
City with the Court’s permission for family events and legal visits several times


1
     “Governor Andrew M. Cuomo today announced that COVID-19 restrictions are lifted
     immediately as 70 percent of New Yorkers aged 18 or older have received the first dose of their
     COVID-19 vaccination series.” New York State, Governor Cuomo Announces COVID-19
     Restrictions Lifted as 70% of Adult New Yorkers Have Received First Dose of COVID-19
     Vaccine, https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-restrictions-
     lifted-70-adult-new-yorkers-have-received-first (last updated Jun. 15, 2021).
2
     Centers for Disease Control and Prevention, Interim Public Health Recommendations for Fully
     Vaccinated People, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html
     (last updated Aug. 19, 2021).
         Case 1:19-cr-00862-VEC Document 528 Filed 09/03/21 Page 3 of 3


        Hon. Valerie E. Caproni
        September 2, 2021
        Page 3



        since he entered his guilty plea and on several prior occasions. Those trips were
        without incident.

                                                     Respectfully submitted,



                                                     s/ Jocelyn E. Strauber




        cc:    Assistant U.S. Attorney Adam S. Hobson
               Assistant U.S. Attorney Elinor L. Tarlow
               U.S. Pretrial Services Officer Jonathan Lettieri
               U.S. Pretrial Services Officer Jeremy Bedette




Application GRANTED.

SO ORDERED.



                        'DWH6HSWHPEHU
                        'DWH6
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
